DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an optical flame-sensor having an optical circulator, classified in at least G02B6/2932.
II. Claims 14 and 15, drawn to an optical flame-sensor having a housing configured to mount the device to a burner, classified in at least F23N5/082 and F23M11/045.
III. Claims 16-20, drawn to a method for detecting presence of a flame including amplitude modulation, classified in at least F23N2229/06 and H01S5/06213.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the optical circulator of Group I is not required for the sensor comprising a housing configured to mount to a port of a burner of Group II.  The subcombination has separate utility such as the utility from the three ports of the optical circulator.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case at least (2) obtains. Specifically, the product of Group I may be used with any form of modulation including but not limited to the amplitude modulation required by the method of Group III (please note that (1) also obtains as the process of Group III may be used with either the product of Groups I or II).

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case at least (2) obtains. Specifically, the product of Group II may be used with any form of modulation including but not limited to the amplitude modulation required by the method of Group III (please note that (1) also obtains as the process of Group III may be used with either the product of Groups I or II).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each. Specifically, the separate inventions will require a search in in the CPC sub classifications detailed above (least G02B6/2932for Invention I, at least F23N5/082 and F23M11/045 for Invention II and at least F23N2229/06 and H01S5/06213 for Invention III) since as a result of these separate classifications the separate inventions have obtained separate status in the art. 
Additionally, a variety of textual differences (relating to at least the optical circulator limitations for Group I, at least the housing/mount limitation for Group II and at least the amplitude modulation limitations of Group III) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above. As such a serious search burden is indicated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jason Parilla (Reg. No. 65,731) on 16 SEPT 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.
  
Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention(s).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20120136483) in view of Riza et al. (US 20100128284; hereinafter Riza).

Regarding claim 1, Haffner teaches an optical flame-sensor (at least [0025] teaches that the sensor monitors the flame’s spatial profile; see also [0026-28]) comprising: 
an optical circulator ([0048] “fiber optic system 3, which includes a fiber circulator”; see fig. 1 generally) 
an optical-fiber cavity (at least the portion of fiber optic system 3 between the sapphire optics [0048] and the laser [0048]; see fig. 1) and 
a first optical sensor (20 or 17 -whichever is the non-reference detector; the art appears to conflate these detectors-; see [0049] and [0081/0083]; see fig. 1) configured to quantify the cavity optical signal ([0049]).
Haffner does not directly and specifically state regarding the circulator including a first port, a second port, and a third port, the first port configured to receive an optical signal, the second port configured to output the optical signal received at the first port, and the third port configured to output the input to the second port; the cavity including a cavity proximal-end optically coupled to the second port, and a mirror at a cavity distal-end, such that a cavity optical signal output by the optical-fiber cavity is the input to the second port; and the sensor optically coupled to the third port.
However, Riza teaches an optical sensor (abstract) having a circulator (16; [0030]; see fig. 1) with three ports (see fig. 1 showing the three ports of circulator 16) where the first port (left side as drawn; see fig. 1) receives an optical signal ([0030]) the second port (right side as drawn; see fig. 1) outputs the received signal ([0030-31]) and receive the returned signal ([0031]) which is then sent out via the third port (bottom as drawn; see fig. 1) and on to the sensor ([0031] “light re-coupled into the SMF 18 passes via the circulator 16 and another fiber-optic 1.times.2 switch set 32 such that the sample reflected broadband light enters an optical receiver, such as fiber-coupled optical spectrum analyzer 34”; see fig. 1) where there is a mirror (at least 68; see fig. 8; [0049] “the SiC chip 68 acts like a flat mirror.”) at the end of the lights travel via the second port (see fig. 8 in view of fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical flame detector of Haffner with the specific knowledge of using the optical ports and mirror configuration of Riza. This is because such a configuration allows for detecting various variables using the optical fiber circulator system. This is important in order to properly detect data regarding the flame to be sensed.

Regarding claim 2, Haffner teaches a laser (5/6/7; [0044]; [0048]; [0071-73]; see fig. 1) configured to generate the optical signal ([0049]); and a signal generator (4) electrically coupled to the laser and configured to apply a periodic waveform to the laser ([0045] “ramp generator 4 that generates a modulated, electrical drive signal for the laser.”; see fig. 1).

Regarding claim 3, Haffner teaches the laser being a distributed feedback laser ([0040] “the invention can be specifically enabled by the use of a distributed feedback laser (DFB)”) configured to be tuned by the periodic waveform ([0045]).

Regarding claim 4, Haffner teaches a plurality of the optical flame-sensors of claim 1, each being configured to receive the optical signal at its respective first port ([0062-64]; “The lasers and optical detectors for the laser reference signals and return signals from the combustion chamber are connected” [0063]).

Regarding claim 10, Haffner teaches a reference optical sensor (17 or 20 -whichever is the reference detector; the art appears to conflate these detectors-; see [0049] and [0081/0083]; see fig. 1); and a fiber-optic coupler ([0073] – 7; see fig. 1) including (i) a first coupler output optically coupling a first percentage of the optical signal to the first port (right side as drawn; see fig. 1; [0049]), and (ii) second coupler output optically coupling a reference optical signal to the reference optical sensor (lower right output to 17; see about regarding confusion of 17/20 reference and regular detector; see fig. 1), the reference optical signal being second percentage of the optical signal ([0049]), the reference optical sensor being configured to quantify the reference optical signal ([0049] “Both detectors 17 and 20 convert their detected optical signals into an electrical signal”).
Haffner lacks direct and specific teaching of the first percentage exceeding the second percentage.
However, Haffner does disclose that the laser emits light “of which some light is directed to a reference detector” ([0049]) and “The rest of its output is coupled by a fiber optic circulator or other coupler into an optical fiber” ([0049]; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the splitting of the light from the source between the reference and measurement detectors of Haffner with the percent ration as claimed here.  Because one of ordinary skill in the art would have expected finding an optimum split to be one of several straightforward ways of producing an accurate result since it has been held that discovering an optimum value of a result effective variable (the percentage of light sent to the reference detector) involves only routine skill in the art. MPEP 2144.05 (II-B).

Allowable Subject Matter
Claims 5-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855